Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hampel et al. [hereinafter Hampel] patent US 6,310,814 B1 in view of Yang et al. [hereinafter Yang] PG Pub US 2010/0156455 A1, further in view of Bellows et al. [hereinafter Bellows] GP Pub US 2008/0040534 A1.

Regarding claim 1, Hampel discloses:
A memory controller (memory controller 12 Fig. 1) that controls the operation of a memory device, the memory device including a command interface (command interface 25. Fig. 1), and a plurality of memory banks (storage banks 33, Fig. 1), each bank including a plurality of rows of memory cells (each bank including a plurality of rows of memory cells [Col.3 Lines 19-20]), 
the memory controller comprising: a circuit to issue a refresh command to the command interface of the memory device, wherein the refresh command specifies a refresh operation of the plurality of memory banks, the refresh operation to occur during a time interval; and the circuit to issue an operation code to the memory device, the operation code specifying a calibration operation, during the time interval, of the command interface of the memory device (A method and apparatus for performing concurrent refresh and signal calibration operations in a DRAM component are also disclosed. Memory cells are refreshed within the DRAM component and a signaling circuit within the DRAM component is calibrated concurrently with refreshing the memory cells [Col. 3 Lines 33-38]).
It is noted that Hampel failed to explicitly disclose:
wherein the circuit to issue the refresh command is to issue a calibration pattern to the command interface of the memory device during the calibration operation.
However, Yang discloses:
wherein the circuit to issue the refresh command is to issue a calibration pattern to the command interface of the memory device during the calibration operation (a typical semiconductor integrated circuit performs an impedance calibration operation every time a refresh, in particular, an external refresh command such as an auto refresh command `AREF` commanded by a memory controller is generated in order to conserve written data [0008]).
The systems of Hampel and Yang are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems of Hampel and Yang since this would allow the refresh command to also issue a calibration pattern. This system would “achieve uniform input and output characteristics irrespective of fluctuations in environmental conditions [0005].” 
It is noted that neither Hampel nor Yang explicitly disclose:
the calibration pattern comprising a data pattern for calibrating the command interface of the memory device.
However, Bellows discloses:
the calibration pattern comprising a data pattern for calibrating the command interface of the memory device (A method for effecting calibration of Random Access Memories (RAMs), comprising: storing a serial data pattern in a random access memory; establishing at least one store queue to store a calibration pattern; receiving a calibration command to calibrate the random access memory; and responsive to receiving the calibration command calibrating the random access memory by comparing the serial data pattern to the calibration pattern [Claim 1]).
The systems of Hampel, Yang, and Bellows are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems of Hampel, Yang, and Bellows since this would allow the system of Hampel to calibrate the RAM with a data pattern. This system would be “more efficient, requiring less area that addresses at least some of the problems associated with conventional XDRAM calibrations [0005].” 

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein the operation code is sent to the memory device with the refresh command such that the operation code is issued as part of the refresh command (A refresh command sequence including PRER, REFA and REFP commands 41, 43, 45 is transmitted in three RowR packets on the row command port of the channel. The timing of this command sequence and the resulting refresh operation is described in reference to FIG. 2. An exemplary signal calibration command sequence including three back-to-back CAL commands 141,143, 145 followed by a CAL/SAM command 147 is also shown. An initial CAL command is issued during the same four bus cycles as the REFA command [Col. 17 Lines 6-21]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein the refresh command includes a plurality of bits to identify at least one bank as a first bank of the plurality of memory banks to be refreshed in a sequence in response to the refresh command (The five bit device ID indicated by bits DX0-DX4 is compared to the identifier stored in a given RDRAM to determine whether the packet is addressed to that RDRAM. If so, a five-bit opcode in the XOP0-XOP4 bits is decoded to determine the command. The command may be a calibrate command (CAL) or a sample command (SAM), among others. The RsvB bits and the unmarked bit positions are reserved for other purposes and the BX0-BX3 bits are used to provide a bank address [Col. 16 Line 46-Col. 17 Line 5]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 3. Hampel also discloses:
wherein the refresh operation is specified as an auto-refresh operation, wherein a row of memory cells is refreshed in the at least one bank identified by the plurality of bits (the refresh register 29 REFR is used to supply the address of an RDRAM row to be refreshed regardless of whether the stimulus for the refresh operation is an internal state (e.g., auto-refresh) [Col. 5 Lines 42-60]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein the circuit to issue the refresh command is a circuit to transmit the refresh command, along with a plurality of bits, to the command interface of the memory device, the plurality of bits to identify at least one bank as a first bank of the plurality of memory banks to be refreshed in a sequence during the time interval (The five bit device ID indicated by bits DX0-DX4 is compared to the identifier stored in a given RDRAM to determine whether the packet is addressed to that RDRAM. If so, a five-bit opcode in the XOP0-XOP4 bits is decoded to determine the command. The command may be a calibrate command (CAL) or a sample command (SAM), among others. The RsvB bits and the unmarked bit positions are reserved for other purposes and the BX0-BX3 bits are used to provide a bank address…A refresh command sequence including PRER, REFA and REFP commands 41, 43, 45 is transmitted in three RowR packets on the row command port of the channel [Col. 16 Line 46-Col. 17 Line 21).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein the circuit to issue the refresh command and issue the calibration pattern to the command interface of the memory device during the calibration operation issues the calibration pattern to the command interface of the memory device via a data path (The memory controller 12 manages the operation of the RDRAM devices 18, 20 on the Rambus Channel 16 by transmitting various packetized commands on a command portion of the Rambus Channel 16 [Col 4 Lines 29-32])
further including a circuit to generate the calibration pattern.
However, Yang also discloses:
further including a circuit to generate the calibration pattern (The impedance calibration activation signal generator 400 is configured to generate an impedance calibration activation signal `ZQ_CALEN` by combining the auto refresh signal `AREFP`, which corresponds to an activation period of a row address signal `ROW_ADD&lt;i&gt;` for period calibration, and a reset signal `RST` [0031]).
The systems of Hampel and Yang are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems of Hampel and Yang since this would allow the refresh command to also issue a calibration pattern. This system would “achieve uniform input and output characteristics irrespective of fluctuations in environmental conditions [0005].” 

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 1. Hampel also discloses:
wherein a data interface circuit of the memory device includes an on-die termination circuit having a termination resistance, and the circuit to issue an operation code to the memory device is configured to issue a respective operation code specifying a calibration operation of the termination resistance of the on-die termination circuit (the biasing signal 115 (i.e., the count value) used to control the on-current of an RSL signaling circuit is adjusted by first turning off the signaling circuit 111 and turning on the signaling circuit 112. Also, switches 120 and 121 are turned on to couple the voltage dividing resistors 100a, 100b across the two signaling circuits 111 and 112. This causes current to flow from Vterm through resistor Rterm 21a on the Dx signal path, through the voltage dividing resistors 100a, 100b and finally through the signaling circuit 112 [Col. 13 Lines 33-42]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 7. Hampel also discloses:
wherein the data interface circuit of the memory device includes an output driver having an output drive strength, and the circuit to issue an operation code to the memory device is configured to issue a second operation code specifying a calibration operation of the output drive strength (FIG. 7 depicts a circuit 108 that can be used to adjust the signaling strength of RSL signaling circuits in an RDRAM device 18 [Col. 12 Line 53- Col. 13 Line 4]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 8. It is noted that Hampel failed to explicitly disclose:
wherein the circuit to issue an operation code to the memory device is configured to issue a respective operation code specifying a respective calibration operation to calibrate a data interface of the memory device using a respective calibration pattern issued by the memory controller to the data interface of the memory device, the memory controller further including a data interface to receive data from the data interface of the memory device during a data transfer mode and receive the calibration pattern back from the data interface of the memory device during the respective calibration operation to calibrate the data interface of the memory device.
However, Yang discloses:
wherein the circuit to issue an operation code to the memory device is configured to issue a respective operation code specifying a respective calibration operation to calibrate a data interface of the memory device using a respective calibration pattern issued by the memory controller to the data interface of the memory device, the memory controller further including a data interface to receive data from the data interface of the memory device during a data transfer mode and receive the calibration pattern back from the data interface of the memory device during the respective calibration operation to calibrate the data interface of the memory device (The impedance calibration activation signal generator 400 is configured to generate an impedance calibration activation signal `ZQ_CALEN` by combining the auto refresh signal `AREFP`, which corresponds to an activation period of a row address signal `ROW_ADD&lt;i&gt;` for period calibration, and a reset signal `RST` [0031]).
The systems of Hampel and Yang are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems of Hampel and Yang since this would allow the refresh command to also issue a calibration pattern. This system would “achieve uniform input and output characteristics irrespective of fluctuations in environmental conditions [0005].” 

Claims 10-20 are rejected for the same reasons as claims 1-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN D ROSSITER/Primary Examiner, Art Unit 2133